NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-1105
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                            MIGUEL AMARIS-CAVIEDES,

                                                Appellant
                                      ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-14-cr-00243-001)
                     District Judge: Honorable Lawrence F. Stengel
                                     ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 26, 2017

               Before: HARDIMAN, ROTH, and FISHER, Circuit Judges.

                                   (Filed: June 9, 2017)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Miguel Amaris-Caviedes appeals the District Court’s order sentencing him to 60

months’ imprisonment for two international money laundering crimes. He alleges that the

District Court erroneously increased his sentence based on a finding that the offense was

sophisticated. Finding no clear error, we will affirm.

                                              I

       In 2013, the Drug Enforcement Administration (DEA) began investigating

Amaris-Caviedes on suspicion of money laundering in Costa Rica. While under

investigation, Amaris-Caviedes traveled to Philadelphia to meet with several cooperating

sources and offered to provide various illicit services to assist their purported drug-related

activities.

       Amaris-Caviedes eventually agreed to launder money for two of the cooperating

sources. Specifically, Amaris-Caviedes agreed to use his business in Costa Rica to

receive wire transfers from a Philadelphia account. He would then reroute the money

(minus a fee) to an account in Puerto Rico, and provide fake invoices from his business to

make the transfers appear legitimate. To avoid suspicion, Amaris-Caviedes recommended

that the money be sent in two smaller transfers.

       In November 2013, the DEA wired funds to Amaris-Caviedes’s Costa Rican

business account from an undercover account in Philadelphia. As had been arranged,

Amaris-Caviedes then wired the money to another undercover DEA account in Puerto

Rico and provided the cooperating sources with fictitious invoices.
                                              2
       In May of 2014, Amaris-Caviedes was indicted and charged with two counts of

money laundering in violation of 18 U.S.C. § 1956(a)(3)(B). He pleaded guilty and the

District Court sentenced him to 60 months’ imprisonment. This appeal followed.

                                               II1

       Amaris-Caviedes claims that the District Court committed clear error when it

imposed a two-level enhancement for “sophisticated laundering” pursuant to United

States Sentencing Guidelines (USSG) § 2S1.1(b)(3). “‘[S]ophisticated laundering’ means

complex or intricate offense conduct pertaining to the execution or concealment of the . .

. offense.” Id. at App. Note 5(A). Application Note 5 explains that “[s]ophisticated

laundering typically involves the use of: (i) fictitious entities; (ii) shell corporations; (iii)

two or more levels (i.e., layering) of transactions, transportation, transfers, or

transmissions, involving criminally derived funds that were intended to appear legitimate;

or (iv) offshore financial accounts.” Id. We have held that the “factors listed in

Application Note 5 are illustrative but not required; they are typical but non-exhaustive.”

United States v. Fish, 731 F.3d 277, 280 (3d Cir. 2013).

       At the outset, we note Amaris-Caviedes used “offshore financial accounts”

because he made the transfers via his Costa Rican bank account. See USSG § 2S1.1(b)(3)

App. Note 5(A)(iv). This fact alone provides sufficient basis for the District Court’s


       1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291. We review for clear error the District Court’s “application of the
undisputed facts to the requirements for the enhancement.” United States v. Fish, 731
F.3d 277, 279 (3d Cir. 2013).
                                                3
sophistication determination. See Fish, 731 F.3d at 280–81; United States v. Miles, 360

F.3d 472, 482 (5th Cir. 2004) (explaining that where one of the Note 5 factors are met,

“the commentary clearly subjects an individual to the sophisticated laundering

enhancement” (emphasis added)). Without citing any relevant law, Amaris-Caviedes

suggests that the term “offshore bank account” encompasses only banks in countries that

provide protection from law enforcement. We disagree. The Guidelines do not so qualify

“offshore financial account,” and the term’s plain meaning embraces all foreign bank

accounts. See Offshore, Oxford English Dictionary (3d ed. 2004) (“In a territory outside

one’s own country.”).

       Although the offshore aspect of the transactions would suffice to affirm, there is

more. The District Court noted that Amaris-Caviedes knew that the purpose of the

transactions was to conceal drug money, and that the transactions involved: (a) transfers

of money on multiple levels; (b) false invoices; (c) use of legitimate businesses to conceal

ill-gotten gains; and (d) a plan to structure the transactions to avoid the attention of

authorities. The District Court did not clearly err in finding that these facts supported a

determination of sophistication. See Fish, 731 F.3d at 280 (upholding a sophistication

finding where the District Court noted, inter alia, the “difficulty in uncovering” the

scheme and the defendant’s “efforts to evade detection”).

       Amaris-Caviedes’s arguments to the contrary are unavailing. First, he argues that

the District Court “deemed money laundering, by its nature, to require sophisticated

means,” and thus did not consider whether Amaris-Caviedes’s conduct was sophisticated
                                               4
relative to other money laundering offenses. Amaris-Caviedes Br. 14. It’s true that early

in the sentencing proceeding the District Court remarked that “it’s hard to argue that any

money laundering scheme, even if it’s a mom-and-pop money launderer, is not

sophisticated.” Id. at 10. But by the time the District Court made the sophistication

determination, it had corrected itself—properly comparing Amaris-Caviedes’s conduct to

other money laundering offenses. See id. at 13 ( “[T]o suggest that . . . this was . . . a

generic or garden variety money laundering scheme really is at odds with the evidence

and with the proof. . . . ”).

         Second, Amaris-Caviedes argues that the District Court “placed improper weight

on conduct not relevant to the sophistication of the actual offense.” Id. at 23. For

example, the Government presented testimony at sentencing that Amaris-Caviedes told

an informant he could provide trade-based money laundering services by purchasing

goods abroad, importing them via cargo ships, and selling them in Costa Rica. But

contrary to Amaris-Caviedes’s contention, the District Court made no mention of these

hypothetical transactions when making its sophistication determination. And even if it

had, the Court was entitled to consider the entirety of Amaris-Caviedes’s conduct in

applying the enhancement. See United States v. Charon, 442 F.3d 881, 892 (5th Cir.

2006).

                                        *      *       *

         For the reasons stated, we will affirm the order of the District Court.


                                               5